DETAILED ACTION
	The current Office Action is in response to the papers submitted 08/03/2021.  Claims 21 – 40 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
There is no mention of side-channel analysis or protection against speculative side-channel analysis in the claims.  A new title directed to the actual language of the claims is required.

Drawings
The drawings are objected to because the figures are inconsistent with the claims and specification or the labeling of the figures is unclear making the figures unclear and inconsistent with the specification for the reasons listed below.  
It is unclear which part of 12B that 1290 is actually pointing to.  Figure 12B contains a front end unit, an execution end unit, and a memory unit according to paragraphs 00115.  Paragraph 00115 indicates the processor core includes unit 1230 which is coupled to unit 1250, and both units are coupled to unit 1270.  It is unclear which unit(s) 1290 is pointing to as the processor core.  
Both units 1230 and 1250 are encased in a box making it seem like each unit is a part of the overall box they are included in.  Paragraph 00115 though indicates the top box in the figure is item 1230 and unit 1250 is the label for the lower box.  This makes it unclear if items 1230 and 1250 are structural units in the overall larger box like the other units in the boxes or if they are labels for the overall larger boxes.
Figure 6 shows range rule circuit 654, address adjustment circuit 656, and encrypting circuit 658.  The specification and claims disclose range rule circuitry, address adjustment circuitry, and encrypting circuitry.  The naming of the parts of figure 6 is close but not exactly the same between the drawings, specification, and claims.  

    PNG
    media_image1.png
    138
    398
    media_image1.png
    Greyscale
Label 1260 in figure 12B is unclear.  The label is in one box that surrounds items 1262 and 1264.  There also appears to be a partial box that 1260 is part of that comes up and then intersects with box 1262 and 1264, it is unclear what this partial box is.  The figure below points to the partial box portions with two big arrows.




Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the range rule circuitry, address adjustment circuitry, and encryption circuitry of the execution unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 - 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites a processor that comprises an execution unit which includes range rule circuitry, address adjustment circuitry, and encryption circuitry.  Paragraphs 0071 - 0072 discloses items range rule circuitry and address adjustment circuitry as items 654 and 656 in figure 6.  These items are part of 652 which is part of 650 which is part of 112 in figure 6.  None of 652, 650, or 112 is referred to as an execution unit.  Paragraph 0097 then discloses the range rule circuitry and address adjustment circuitry is part of execution unit(s) 1262 in figure 12B.  Item 1262 is part of 1250 referred to as an execution engine unit.  There is no indication that the execution unit(s) in figure 12B are part of a processor as claimed.  It is unclear if the execution engine unit 1250 is meant to be a processor or if 1250 and 1230 in figure 12B together are what makes up core 1290.  The line for 1290 seem to indicate that only 1230 is the core.  Similar issues are present with the encrypting circuitry.  Multiple sections of the specification refer to 122 as the encryption circuitry which is not indicated as being part of an execution unit in figure 1A.  Paragraph 0097 then says the execution unit includes the encryption circuitry.  There is no indication that the address encoding circuit 652 in figure 6 is meant to be the execution unit(s).  The configurations of the processor, execution unit, range rule circuitry, address adjustment circuitry, and encryption circuitry does not appear to be consistent between the claims, drawings, and specification.  
Paragraphs 0071 – 0072 disclose the range rule circuitry as item 654 but then recites the range rule circuitry selects a valid range metadata to indicate an upper limit of the size of the buffer referenced by the address.  Claim 21 though recites that the range rule circuitry determines a valid range for the memory region.  The disclosure in the specification of what the range rule circuitry does is not consistent with what is stated in the claim.  Paragraphs 0071 – 0072 disclose the address adjustment circuitry as item 656 but then recites the address adjustment circuitry adjusts the valid range metadata as needed so that the upper address bits of the addresses in the address range do not change as long as the address refers to a memory location that is within the valid address range indicated by the range metadata.  Claim 21 though recites the address adjustment circuitry determines a first number of address bits to be used by the software program to manipulate the first address within the valid range and a second number of address bits to include a memory tag to indicate access permission.  The disclosure in the specification of what the address adjustment circuitry does is not consistent with what is stated in the claim.
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 21 - 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite due to the numerous drawing objections and 112a rejections above.  The scope of what the particular circuitry is and how they are interconnected is unclear in view of the specification and drawings.  The execution unit is only disclosed once in figure 12B and there is no indication that it is part of a processor as claimed or that it contains the circuitry that is recited in claim 21.  
Figure 6 shows a processor 112, that contains a secure memory access circuit 650, which contains an address encoding circuit 652, which contains range rule circuit 654, address adjustment circuit 656, and encrypting circuit 658.  There is no indication if any item is considered the execution unit in claim 21.  It is unclear if items 654, 656, and 658 are the claims range rule circuitry, address adjustment circuitry, and encrypting circuitry since the naming is slightly different and the structure appear to be different.
Figure 12B shows execution unit(s) 1262 part of execution engine unit 1250 and the associated paragraph 0097 indicates the execution engine unit 1250 includes the claimed range rule circuitry, address adjustment circuitry, and encryption circuitry.  However, the figure does not specifically show that and there is no mention of item 1250 being a processor as is required in the claim.  
Paragraphs 0071 – 0072 also show the range rule circuitry and address adjustment circuitry performing different operations then what is claimed.  It is unclear which process the range rule circuitry and address adjustment circuitry actually performs.  
Altogether this shows the structure and function of the claimed circuitry is indefinite.  The drawings and specification appear to indicate different claim elements are in different structures then what is claimed and perform different operations then what is claimed.  The scope of where certain elements of the claims are structurally and there functions are indefinite.  

Allowable Subject Matter
Claims 35 - 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches the use of cache memory, determining if there is a hit or miss in cache memory, and encrypting/decrypting data.  However, the prior art fails to teaches individually or in combination the limitations of…
(Claim 35)	“…determining a valid range for the memory region…determining a first number of address bits to be used by the software program to manipulate a first address within the valid range and a second number of address bits to include a memory tag to indicate access permission…”
All remaining claims are allowed for being dependent on an allowed base claim thus incorporating the allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136